IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-30086
                         Summary Calendar
                        __________________


CHARLES W. ROBERTSON,

                                      Plaintiff-Appellant,

v.

TOM NORRIS; MARY COCKERHAM; BURL CAIN,
Acting Warden; RICHARD L. STALDER;
LOUISIANA DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONS,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Middle District of Louisiana
                     USDC No. CA-95-1972-A-M1
                        - - - - - - - - - -
                           April 30, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Robertson moves this court for in forma pauperis

status to appeal the district court's order dismissing his civil

rights action under 42 U.S.C. § 1983.    Robertson fails to raise a

nonfrivolous issue on appeal.   Robertson's motion for leave to




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
. . . . . . . . . . . . . .   No.-2-    Larry D. Boney moves this
court for in forma pauperis status to appeal the district court's
order dismissing his civil rights action under 41 U.S.C. § 1983.
Boney fails to raise a nonfrivolous issue on appeal. Boney's
motion for leave to proceed IFP is DENIED. Because the appeal is
frivolous, the appeal is DISMISSED.

proceed IFP is DENIED.    Because the appeal is frivolous, the

appeal is DISMISSED.     See 5th Cir. R. 42.2.